NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    _____________

                                         No. 08-1987
                                        _____________

                                 WILLIAM F. SHERLOCK;
                                 PATRICIA A. SHERLOCK,
                                             Appellants

                                               v.

                                    ROBERT HERDELIN;
                                    44 FINANCIAL CORP.

                                        _____________

                           On Appeal from the United States District Court
                              for the Eastern District of Pennsylvania
                                       (Civ. No. 04-cv-03438)
                                District Judge: Hon. J. Curtis Joyner

                           Submitted pursuant to Third Circuit LAR 34.1(a)
                                      Tuesday, May 24, 2011

           Before: McKEE, Chief Judge, SCIRICA and RENDELL, Circuit Judges


                                 (Opinion filed: June 30, 2011)

                                          __________

                                          OPINION
                                         _________


McKEE, Chief Judge.

       William F. Sherlock and Patricia A. Sherlock appeal the district court’s order granting

Appellees Robert Herdelin’s and 44 Financial Corporation’s motions for summary judgment on

Appellants’ claims alleging violations of the Truth in Lending Act (“TILA”), Home Ownership

                                                    1
and Equity Protection Act (“HOEPA”), and Real Estate Settlement Procedures Act (“RESPA”).

For the reasons set forth below, we will affirm.

       Because we write primarily for the parties, we need not repeat the facts and procedural

history of this case. Moreover, the district court has ably summarized the relevant background.

See Sherlock v. Herdelin, 2008 WL 732146 (E.D. Pa. Mar. 17, 2008).

       In its well- reasoned opinion, the district court concluded that the Sherlocks obtained

their loan primarily for business purposes and thus held that the TILA, HOEPA, and RESPA did

not apply to the loan as a matter of law. Id. at *9. On appeal, the Sherlocks argue that they

obtained their loan primarily for consumer purposes and therefore the district court erred in

granting summary judgment to the Appellees on the ground that the TILA, HOEPA, and RESPA

did not apply.

       In his detailed and thoughtful opinion filed in this case, Judge Joyner carefully and

clearly explained his reasons for concluding that the TILA, HOEPA, and RESPA did not apply.

See id. We can add little to his discussion or analysis and we will therefore affirm the district

court’s order granting summary judgment in favor of the Appellees for substantially the same

reasons as set forth in that opinion without further elaboration.




                                                     2